Citation Nr: 1506386	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  12-31 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for cervical radiculopathy (claimed as arm and hand) of the right upper extremity.

(Issues of entitlement to a separate, compensable evaluation for headaches associated with a service-connected cervical spine disability, prior to March 28, 2013, and entitlement to an initial evaluation in excess of 30 percent for headaches associated with a service-connected cervical spine disability are addressed in a separate decision.) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1977 to December 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which in part, separately granted service connection for cervical radiculopathy of the right upper extremity and assigned a 20 percent disability rating.  RO Jurisdiction is currently with the Boston office.  This matter was previously remanded by the Board in April 2014.  A Board hearing with respect to this issue was held before the undersigned in August 2013.  The transcript of the hearing is of record.


FINDING OF FACT

Cervical radiculopathy of the right upper extremity has been manifested by radiating pain, cramping, and numbness, more nearly approximating moderate incomplete paralysis.


CONCLUSION OF LAW

Cervical radiculopathy of the right upper extremity is 40 percent disabling.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.120, 4.123, 4.124, 4.124a, Diagnostic Code 8510-8513 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Therefore, no further notice is needed under Veterans Claims Assistance Act of 2000. 

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, providing VA examinations.  There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Indeed, the appellant has not suggested that such an error, prejudicial or otherwise, exists.  Hence, the case is ready for adjudication.

This matter was most recently before the Board in April 2014, when the case was remanded to provide the Veteran with an examination.  All actions sought by the Board through its prior development request have been completed as directed, and the Veteran does not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Subsequently, a supplemental statement of the case was issued in October 2014, which continued the previous denial.

Furthermore, during the Board hearing, the undersigned discussed with the Veteran the issue on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  This action supplemented VA's compliance with the VCAA and 38 C.F.R. § 3.103.  As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Pertinent Laws and Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  In this case, the evidence does not contain factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  The assignment of staged ratings is therefore unnecessary in this case.  Id. at 510.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.

When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123. 

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

Various nerve groups have different rating criteria.  In this case, there appears to be nerve groups relevant to the present inquiry.  The RO rated the Veteran under Diagnostic Code 8510 which provides the rating criteria for paralysis of the upper radicular group (fifth and sixth cervicals), and therefore neuritis and neuralgia of that nerve.  Complete paralysis of the upper radicular group, which is rated as 70 percent disabling for the dominant extremity, contemplates severely affected, or totally lost, shoulder and elbow movements, with hand and wrist movements not affected.  Ratings of 20 percent, 40 percent and 50 percent are assignable for incomplete paralysis of the dominant extremity, which is mild, moderate or moderately severe in degree, respectively.  38 C.F.R. § 4.124a , Diagnostic Code 8510.  Diagnostic Code 8610 refers to neuritis of the sciatic nerve, and Diagnostic Code 8710 refers to neuralgia of the sciatic nerve.

Diagnostic Code 8511 provides the rating criteria for paralysis of the nerves of the middle radicular group where incomplete paralysis of the major extremity is rated 20 percent when mild, 40 percent when moderate, and 50 percent when severe.  A 70 percent rating is warranted for complete paralysis.  Complete paralysis contemplates that adduction, abduction, and rotation of the arm, flexion of the elbow, and extension of the wrist is lost or severely affected.  38 C.F.R. § 4.124a.

Diagnostic Code 8512 provides the rating criteria for paralysis of the nerves of the lower radicular group, where incomplete paralysis of the major extremity is rated 20 percent when mild, 40 percent when moderate, and 50 percent when severe.  A 70 70 percent rating is warranted for complete paralysis, with all intrinsic muscles of the hand and some or all flexors of the wrist and fingers paralyzed (substantial loss of use of the hand).  38 C.F.R. § 4.124a.

Diagnostic Code 8513 addresses paralysis of all radicular groups of nerves.  Under this Code, a 20 percent rating is assigned for mild incomplete paralysis in the major extremity as well as in the minor extremity.  A 40 percent rating is warranted for moderate incomplete paralysis in the major extremity.  Severe incomplete paralysis in the major extremity results in an evaluation of 70 percent.  The highest rating of 90 percent regarding the major extremity is reserved for complete paralysis.  38 C.F.R. § 4.124a.

The Veteran's cervical radiculopathy of the right upper extremity is currently rated as 20 percent disabling under Diagnostic Code 8510, which contemplates mild incomplete paralysis in the major extremity of the upper radicular group (fifth and sixth cervicals).  The record reflects that the Veteran's right hand/arm is the dominant one.  See Bd. Hrg. Tr. at 9.  In order to obtain the next higher rating of 20 percent, the Veteran's cervical radiculopathy of the right upper extremity has to more nearly approximate moderate incomplete paralysis.  For the reasons set forth below, the Board finds that such is the case, and an increased rating of 40 percent, but no higher, is warranted under a modified Diagnostic Code 8510-8513 after consideration of the applicable Diagnostic Codes named above.  

In arriving at this conclusion, the Board has considered whether another rating code is "more appropriate" than the one originally assigned by the RO, Diagnostic Code 8510.  Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Here, as the medical evidence shows involvement of  nerves in the right upper extremity and not just the upper radicular group, as will be demonstrated by the evidence summarized below, the Board finds that Diagnostic Code 8513, dealing with paralysis of all radicular groups, is the most appropriate rating code to assign.  Thus, the Board will assign Diagnostic Code 8510-8513 for the disability on appeal.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  38 C.F.R. § 4.27.  However, the Board points out that in this instance, altering the Diagnostic Code does not affect the result in terms of increased rating assigned herein.  In other words, the result is the same whether the Veteran is considered under the various Diagnostic Codes 8510, 8511, 8512, or 8513.  Thus, the Board's discussion of whether a higher rating is warranted based upon moderate or severe incomplete paralysis (or complete paralysis) will be streamlined as to the consideration of these various Codes with the understanding that ultimately, given the Veteran's productive symptoms of record, the final rating assignment will be under Diagnostic Code 8510-8513, contemplating all radicular groups in the right upper extremity.  

The record establishes that the appellant has a radiculopathy and an ulnar (peripheral nerve) neuropathy.  The AOJ made no attempt to distinguish manifestations between the neuropathies.  In fact, the service-connected condition was classifies as to include the claim of the arm and the hand.  Further, the SOC noted that the evidence would be taken as a whole.  The RO, when granting service connection for this disability in its April 2006 rating decision, considered the all the symptoms that affected the Veteran's right arm and hand without delineating the ulnar nerve and nerves of the radicular group in that arm.  Consequently, the Board accepts the RO's initial grant of service connection for cervical radiculopathy of the right upper extremity (claimed as arm and hand) to have included consideration of the right ulnar nerve when it essentially considered all of the productive symptoms of the Veteran's right upper extremity (arm and hand) in its grant of service connection.

A review of the evidence shows that the Veteran's cervical radiculopathy of the upper right extremity is productive of a disability picture that more nearly approximates moderate incomplete paralysis, thus warranted an increased rating of 40 percent for the major arm.  However, he does not demonstrate a disability picture that more nearly approximates severe incomplete paralysis when considering all radicular groups.  In arriving at this determination, the Board has considered the medical evidence, and Veteran's statements and testimony of record.  

At the February 2006 VA spine examination, the Veteran reported a feeling of stiffness and rigidity along with discomfort in his neck and inability to comfortably fully elevate his right upper extremity in abduction although he had no problems with either forward elevation or extension of his right shoulder joint.  He described intermittent mild numbness and tingling in the thumb and index finger of his right hand.  He noted over the past few years an awareness of weakness in use of his right arm although he feels able to carry out the normal duties of a maintenance mechanic but to a lesser degree of proficiency than before.  MRI studies have been performed along with conventional plain x-ray films of his cervical spine with findings of chronic mild to moderate degenerative changes at the C5-C6 level.  He also has had nerve conduction studies and EMG testing procedures which reveal normal findings in the right upper extremity in April of 2001.  EMG studies also showed no
evidence of cervical radiculopathy on May 2001, by way of history.  Upon examination, the examiner noted that the Veteran was using a cane in his right hand.  It was noted that he has physical evidence of mild muscle atrophy involving not only his right upper arm but his right forearm as well.  There was absence of the biceps reflex but preservation of triceps and radial periosteal reflexes rated at 1+.  The examiner noted that on multiple efforts, the Veteran could initiate and complete right shoulder abduction to approximately 90 degrees but only right great effort and associated scapulothoracic motion was he able to bring his right upper extremity to an upright posture.  There did appear to be some weakness of the deltoid associated with mild atrophy as well.  He has no impairment of forward elevation in his right shoulder or extension.  He has no weakness in right hand but did have diminished epicritic sensation in the thumb and index finger although there was no evident thenar or hypothenar muscle wasting.  The examiner diagnosed chronic cervical degenerative disc disease C5-C6 with right C6 radiculopathy.

EMG Nerve conduction studies were performed in November 2009 in the upper extremities as was a needle examination.  The right first dorsal interosseus, triceps and brachioradialis muscles were tested; all of the muscles were normal.  The neurologist found that these studies revealed a mild right ulnar neuropathy localized at the cubital tunnel; there was no electrodiagnostic evidence of a cervical radiculopathy at this time.  The Veteran's symptoms of episodic right hand cramping and numbness with intermittent right hand tremor were documented.  It was noted that the tremor is consistent with essential tremor and that the Veteran should be monitored for development of signs of Parkinson's disease.  The neurologist noted that the findings of mild ulnar neuropathy incompletely explain his right hand cramping but he should protect the elbow to prevent further damage to the ulnar nerve.  

A VA neurology treatment record from January 2010 shows that the Veteran complained of right hand cramping and numbness (namely, fourth and fifth digits) which he reported to have been occurring at random intervals in the last year or so.  His periodic tremors that he reported were making it difficult for him to hold a cup of coffee or his tools.  These tremors seem "to come on randomly and he cannot identify any exacerbating factors except pain."  Both his mother and grandmother had similar tremors.  Upon examination, his right upper extremity was noted to be 2+/brisk.  

An April 2010 urgent care note shows that the Veteran complained of chronic numbness in the right arm which he takes medication for.  An April 2010 VA neurology treatment note showed complaints of intermittent right hand cramping/numbness and bilateral hand tremor (worse in right).  He continues to have the intermittent R hand cramping and numbness but he said it was stable and manageable.  The tremor in the right hand was causing him to sometimes spill drinks and food.  This symptom was noted to be exacerbated by pain.  

A May 2010 VA peripheral nerves examination, the examiner initially noted that the Veteran came seeking an increased rating for right ulnar neuropathy which is listed in the system as cervical radiculopathy.  The examiner noted that in actuality this is a neuropathy not a radiculopathy.  The Veteran reported periodic cramping of the medial aspect of his right hand as well as the fourth and fifth digits.  The last time this happened was a couple of months ago.  When this occurs he rubs his hand and usually within minutes the cramping subsides.  He also noted occasional numbness down the side of his arm; he denied any weakness.  He felt that over the past year or more his condition has been stable.  On physical examination, the Veteran's strength was 5/5 throughout, including his hand grip, interossei, lumbricals, wrist flexion, extension, abductor pollicis brevis, and biceps and triceps function.  His sensation was fully intact to light touch throughout including in the medial aspect of the right hand the fourth and fifth digits and the medial aspect of the wrist and forearm.  He reported tingling however in the hypothenar eminence and just proximal to this in the medial right wrist and small portion of the right forearm.  His reflexes were 1+ throughout bilaterally and symmetric.  He examiner noted a recent EMG study from November 2009 which was consistent with mild ulnar neuropathy in the right upper extremity with compression at the cubital tunnel.  There is also a neurology note from April 2010 documenting stable intermittent right hand cramping which the examiner found to be consistent with the Veteran's reports.  The Veteran's condition was noted to be stable.  

A May 2012 VA peripheral nerves examination report (though it was focused on lumbar radiculopathy versus cervical) contained findings demonstrating 5/5 strength on right upper extremity muscle testing.  The examiner did not note muscle atrophy.  Upon reflex examination, the Veteran's biceps, triceps, brachioradialis were 2+.  Sensory examinations of the shoulder area, inter/outer forearm, and hand/fingers were normal.  All of the nerve groups were characterized as normal.  A VA examination of the cervical spine also indicated similar results for muscle strength, and reflex/sensory testing.  

A March 2013 VA peripheral nerves examination indicated the following symptoms were mild - intermittent pain (usually dull) and paresthesias and/or dysesthesias.  Constant pain and numbness were not present (as recorded by the examiner).  Muscle strength testing of the upper right extremity was 5/5 in the relevant areas.  Reflex examination showed 1+ for biceps, triceps, and brachioradialis.  Atrophy and trophic changes were not noted.  Upon sensory examination, the shoulder area, inner/outer forearm, and hand/fingers were normal.  The Veteran's gait was not noted to be normal due to back pain and right leg radiculopathy; he favored the right side when using the cane.  All of the nerve groups were characterized as normal.  

A recent September 2014 VA peripheral examination report shows that the Veteran was noted to have radiculopathy into the arms; he felt the numbness in the hands mostly.  The examiner indicated the following symptoms were mild - intermittent pain (usually dull) and paresthesias and/or dysesthesias.  Constant pain and numbness were not present (as recorded by the examiner).  Muscle strength testing of the upper right extremity was normal (5/5); reflex examination showed 1+ for biceps, triceps, brachioradialis; sensory examination revealed normal findings for the shoulder area, inner/outer forearm, and hand/fingers.  All of the nerve groups were characterized as normal.  

However, upon VA cervical spine examination also conducted in September 2014, the findings were slightly different.  Muscle strength testing of the upper right extremity was normal (5/5); reflex examination showed 2+ for biceps, triceps, brachioradialis; sensory examination revealed normal findings for the shoulder area, inner/outer forearm, and hand/fingers.  Radiculopathy or radicular pain was noted.  Symptoms such as intermittent pain (mild), paresthesias and/or dysesthesias (mild), and numbness (mild) were documented in the right upper extremity (though, there was no indication of constant pain).  The nerve root involved for the radiculopathy was noted as the C7 nerve roots (middle radicular) and C8/T1 nerve roots (lower radicular groups).  The severity of the radiculopathy in these nerve groups were noted as "mild."

The Veteran has provided statements and testimony in support of his claim.  In this regard, he has consistently complained of cramping and numbness in his right hand.  He testified at his Board hearing that he has to take medication for the cramping and numbness.  He has trouble working and is unable to continue with any work because his hand and arm bothers him; he cannot perform work over his head.  He further explained that the radiculopathy in his right arm creates limitations in performing normal functions, such as washing and cooking, especially with knives (primarily due to the cramping).  The cramping lasts upwards of five to ten minutes and it comes on at any moment.  He reported that he has difficulty moving his arm upwards.  Upon moving the arm to a certain point, he feels it goes numb from the elbow up.  He described the pain at times to be "unbearable."

On review, the medical evidence of record shows that the Veteran's cervical radiculopathy of the right upper extremity more nearly approximates moderate incomplete paralysis.  The Board notes that on this record, the Veteran has demonstrated weakness of the right deltoid and noted mild atrophy.  See February 2006 VA spine examination report.  A demonstration of atrophy and weakness shows that the nerve involvement is not wholly sensory.  These symptoms, coupled with the continuous complaints of pain and numbness which are consistent with the showing of diminished reflexes upon examination, convinces the Board that the Veteran's disability picture is the functional equivalent of moderate incomplete paralysis.  See 38 C.F.R. § 4.7.

However, the evidence weighs against a higher rating of 50 percent (or 70 percent under Diagnostic Code 8513), which is designated for severe incomplete paralysis.  The Board revisits 38 C.F.R. § 4.123, which states that the maximum evaluation for neuritis characterized by organic changes such as loss of reflexes, muscle atrophy, sensory disturbances, and constant pain which is at times excruciating is equal to that for severe incomplete paralysis of the nerve.  The maximum rating for neuritis not characterized by such organic changes is equal to that for moderately severe incomplete paralysis for the sciatic nerve and moderate severe incomplete paralysis for all other nerves.  38 C.F.R. § 4.123.  The regulations give guidance as to the parameters for what types of symptoms are considered to be "severe."  As discussed, the record demonstrates "mild" atrophy and intermittent pain (with times where the pain is more severe) which may be worsened based upon activity, but is not characterized as constant.  Reflexes were either 2+ (normal) or 1+ (hypoactive) on this record, but were not worse than +1.  Sensory examinations were normal and strength in the right upper extremity was 5/5 consistently.  The later VA examinations after 2010 did not note muscle atrophy as it was noted in the February 2006 examination.  At the 2014 VA cervical spine examination, the examiner, based on symptoms of pain, paresthesias and numbness in the coordinating nerve groups found that the disability was "mild."  At no point was the Veteran's disability characterized by more than moderate sensory disturbances, constant pain, and consistent muscle atrophy.  There are diminished reflexes noted at times, but not severe enough to rate the disability as such.  Furthermore, the Board notes that at some of the examinations, it was indicated that the Veteran ambulated with a cane in his right hand (supported predominantly by the right side).  This goes to show that the Veteran's disability was not severe enough to impair his ambulation favoring that side.  For these reasons, the evidence of record is consistent with a disability picture that is characterized as moderate incomplete paralysis and not severe.  

On this record, the Veteran has not demonstrated complete paralysis or the functional equivalent thereof.  In fact, the examination results indicate that the Veteran still retains movement and some sensation in his upper right extremity.  Thus, the highest schedular rating of 70 percent (or 90 percent for Diagnostic Code 8513) is not warranted.

In arriving at these conclusions, the Board has carefully considered the Veteran's statements and testimony.  However, the Board finds that the objective testing administered by medical professionals holds greater probative weight as to the current level of the Veteran's disability.  Despite the fact that the VA physicians of record have indicated findings that may not have been consistent with each other (i.e., 2014 cervical examination versus 2014 peripheral nerves examination), the Board still finds that they are not inconsistent with the Veteran's statements regarding his disability regarding the reported symptoms of pain, numbness, tingling, and tremors.  The Board finds the objective testing methods by EMG, needle test, and various tests administered during the VA examinations (e.g., reflex test, strength test, and sensory test) to hold the highest probative weight in terms of identifying and rating peripheral nerve injuries.  See 38 C.F.R. § 4.120.  

The Board finds, therefore, that assignment of separate disability evaluations under Diagnostic Code 8513 (all radicular groups) and Diagnostic Code 8516 (ulnar nerve) would constitute impermissible pyramiding pursuant to 38 C.F.R. § 4.14.  The Veteran is in receipt of compensation for the symptoms in his right upper extremity to include pain, cramping with tremors, and numbness.  He would be compensated twice for the same symptomatology if granted a separate compensable evaluation under Diagnostic Code 8516.  The Board further points out that based on the evidence, even if rating him under Diagnostic Code 8516, the Veteran's symptomatology does not amount to more than a moderate rating for moderate incomplete paralysis under Diagnostic Code 8516 (moderate incomplete paralysis is a 30 percent rating for the major side).  As the Veteran is being assigned a 40 percent rating under Diagnostic Code 8513, which is the greater benefit, a rating change to Diagnostic Code 8516 is not necessary.

Accordingly a rating of 40 percent for cervical radiculopathy of the right upper extremity is warranted.  A rating in excess of 40 percent is not warranted.  See Gilbert, 1 Vet. App. 49 (1990).  In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Extraschedular Consideration

In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's cervical radiculopathy of the right upper extremity is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In this regard, the Veteran's symptoms of tingling, pain (at times more severe than others depending upon activity), and numbness in the right hand/arm, along with cramping with tremors in the right hand as a result of his service-connected cervical radiculopathy of the upper right extremity are contemplated by the schedular criteria.  

Specifically, the Board has considered the Veteran's disability under all radicular groups, under Diagnostic Code 8510-8513 based upon his complete disability picture.  Again, as stated above, the Board points out that in 2010, the Veteran complained of tingling and tremors and was subsequently shown to have mild ulnar neuropathy with cubital tunnel.  The examiner noted that the tremors were consistent with the hand cramping and this examiner stated that this was evidence of neuropathy (versus radiculopathy).  It does not make a material difference that the RO service-connected for cervical radiculopathy (versus neuropathy) as he was rated correctly under the Code for peripheral neuropathy.  The cramping and hand tremors are considered in the rating under Diagnostic Code 8510-8513 as the Board considered all the symptoms manifested in his upper radicular group, middle, and lower, based upon the Veteran's report of symptoms and the objective medical evidence of record.  Thus, the mild trophic changes noted in the deltoid region, cubital tunnel, and cramping with tremors in the hand - these are all symptoms associated with a nerve injury that has resulted in impaired function.  The neurological rating schedule, by design, contemplates impairment of motor, sensory, or mental function.  See 38 C.F.R. § 4.124a.  It specifically lists tremors and complete or partial loss of use of one or more extremities as the types of disabilities or symptoms considered by the neurological rating schedule.  Thus, the Veteran's symptoms of tremors, loss or lessened functioned due to pain, numbness, and cramping, are all contemplated by the available schedular evaluations under the neurological codes. 

Thus, it cannot be said that the available schedular evaluations for this disability are inadequate.  There are higher ratings available under the diagnostic codes (i.e., severe incomplete paralysis and complete paralysis), but the Veteran's disability is not productive of such manifestations, as discussed above.

The Board notes that, under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability.  Indeed, as discussed above, the Veteran's symptoms of pain and numbness (right hand and arm) and cramping with tremors of the right hand have been considered in the 40 percent rating for his disability under Diagnostic Code 8510-8513.  The Veteran and his representative have not identified any symptoms resulting from the combined effect of his service-connected disabilities that are not contemplated in the rating criteria for radiculopathy of the right upper extremity or the nerves in all of the radicular group.  Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's cervical radiculopathy of the right upper extremity under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.  Specifically, the first element of Thun has not been met, and thus, the required elements for extraschedular referral have not been satisfied.  See Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) (clarifying that although the Court in Thun identified three "steps," they are, in fact, necessary "elements" of an extraschedular rating). 


ORDER

Entitlement to an initial rating of 40 percent for cervical radiculopathy of the right upper extremity is granted, subject to the laws and regulations governing monetary awards.




____________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


